DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 16/284611 filed on April 13, 2021.


Claim Interpretation
2.	The GPU is considered a graphical processing unit that includes CPU hardware such as a processor or process instructions as mentioned in Applicant’s specification Par. 0022.


Response to Arguments
3.	The Applicant’s arguments have been considered but are not persuasive. 

	Examiner removes 35 U.S.C. 101 rejections and 35 U.S.C. 112(b) rejections.

	On Pg. 7 of remarks in regards to 35 U.S.C. 103, relating to claim 8, Applicant states “ In this case, independent Claim 8, as amended, is directed to a graphic processing unit (GPU)-based method for optimizing rich metadata management, wherein the method comprises: converting rich metadata information into at least one of traversal information and search information of a property graph, providing at least one property array applicable to a traversal module via a CPU processor comprising a mapping module and a management module that complementarily work together; 


Examiner replies that Cohen teaches this limitation.  Par. 0044 Cohen discloses searching the data repository by traversing the data graphs. Par. 0051 Cohen disclose mapping logic to transforms properties and attributes of data objects into nodes. Par. 0097 Cohen discloses a GPU. Par. 0116 Cohen discloses the operating system manages the execution of processes and memory allocation. The system may loaded data from the storage into the memory for execution. The memory allocation is seen as mapping module. The operating system is seen as the management module.




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




6.	Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable by Cohen et al. U.S. Patent Application Publication No. 2019/0220546 (herein as ‘Cohen’) and further in view of Murray et al. U.S. Patent Application Publication No. 2009/0037964 (herein as ‘Murray’).


As to claim 8 Cohen teaches a graphic processing unit (GPU)-based method for optimizing rich metadata management, wherein the method comprises:
converting rich metadata information into at least one of traversal information and search information of a property graph (Par. 0051 Cohen discloses transforming the metadata to electronically stored digital data representing nodes and edges.  The edge represent the traversal information, the nodes represent the search information);
providing at least one property array applicable to a traversal module via a CPU processor (Par. 0044 Cohen discloses searching the data repository by traversing the data graphs. Par. 0051 Cohen disclose mapping logic to transforms properties and attributes of data objects into nodes. Par. 0097 Cohen discloses a GPU);
comprising a mapping module and a management module that complementarily work together (Par. 0116 Cohen discloses the operating system manages the execution of processes and memory allocation. The system may loaded data from the storage into the memory for execution. The memory allocation is seen as mapping module. The operating system is seen as the management module);
providing at least one application programming interface according to at least one of a traversal process and a search process (Par. 0037 Cohen discloses graph database accessed through application programming interfaces. Par. 0052 Cohen discloses finding and locating the correct existing node within a graph);
setting relationships among entity nodes in the property graph by mapping (Par. 0051 Cohen disclose mapping logic to transforms properties and attributes of data objects into nodes);
activating a GPU thread group (Par. 0097 Cohen discloses a GPU);
Cohen does not teach but Murray teaches allotting video memory blocks (Par. 0042 Murray discloses a allocating memory to video content);
Cohen and Murray are analogous art because they are in the same field of endeavor, storage processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the mapping non graph data to graph data of Cohen to include the video of Murray, to efficient storage of media content. The suggestion/motivation to combine is that it would be obvious to try in or provide efficient access to the media content (Par. 0003-0004 Murray).
Cohen teaches storing the property graph in a GPU as a mixed graph, wherein the mixed graph corresponding to the property graph includes graph architectures and service oriented architectures (Par. 0027 Cohen discloses creating a new graph that maps non-graph data to graphed data.  The property graph is seen as the graph that maps graph database to non-graph database.  The graph architectures are associated with the graph such as the schema.  The services oriented architectures are seen as the indexes of the non-graph database);
in which the graph architectures are stored in a control and status register format (Par. 0027 Cohen discloses the graph database contains indices);
and the service oriented architectures are stored as property arrays; activating a traversal program  (Par. 0027 Cohen disclose the non-graph matadata contains indices);
performing detection and gathering on stored property arrays for iteration; and providing a result of the iteration to a search engine (Par. 0052 Cohen discloses searching and locating an existing node. Par. 0037 Cohen discloses traversing a graph. Updating the node with edges, based upon the data object).

As to claim 9, Cohen in combination with Murray teaches each and every limitation of claim 8.
In addition Cohen teaches wherein the method further comprises storing the rich metadata information as arrays (Par. 0027 Cohen discloses the graph database contains indices).

As to claim 10 Cohen in combination with Murray teaches each and every limitation of claim 8.
In addition Cohen teaches wherein performing detection and gathering are jointly performed in the GPU in a convergent way (Fig. 4 and Par. 0061 Cohen discloses generating a result set for the graph).

As to claim 11 Cohen in combination with Murray teaches each and every limitation of claim 10.
Cohen teaches wherein the traversal module detects the property arrays by determining whether properties of architecture of the property arrays satisfy filtering conditions, in which different properties are filtered linearly, and multiple filters constitute a combined filter (Par.0061 Cohen discloses searching for property values by inspecting a node and corresponding edges.  Filtering operations are used to filter nodes from a result set).

As to claim 12, Cohen in combination with Murray teaches each and every limitation of claim 11.
In addition Cohen teaches wherein the traversal module gathers the property' arrays by: gathering the entity' nodes that satisfy the filtering conditions as data sets to receive the iteration (Fig. 4 and Par. 0061 Cohen discloses generating a result set for the graph); 
and performing the iteration on the data sets so as to form a frontier queue, in which the data sets include at least one of a vertex set and an edge set (Fig. 4 and Par. 0061 Cohen discloses generating a result set for the graph. The graph is contains a path between a starting node and end node).

As to claim 13 Cohen teaches a graphic processing unit (GPU)-based device for optimizing rich metadata management, (Par. 0097 Cohen discloses a GPU) wherein the device comprises a central processing unit (CPU) processor and a GPU, wherein the CPU processor (Par. 0042 Cohen discloses a processor); comprises a mapping module, a search engine (Par. 0025 Cohen discloses a search query) and a management module (Par. 0117 Cohen discloses the OS as managing the input and output and execution of instructions); providing at least one property array applicable to a traversal module via a CPU processor (Par. 0044 Cohen discloses searching the data repository by traversing the data graphs. Par. 0051 Cohen disclose mapping logic to transforms properties and attributes of data objects into nodes. Par. 0097 Cohen discloses a GPU);
comprising a mapping module and a management module that complementarily work together (Par. 0116 Cohen discloses the operating system manages the execution of processes and memory allocation. The system may loaded data from the storage into the memory for execution. The memory allocation is seen as mapping module. The operating system is seen as the management module);


and the GPU comprises a traversal module and a storage module (Par. 0044 Cohen discloses searching the data repository by traversing the data graphs. Par. 0051 Cohen disclose mapping logic to transforms properties and attributes of data objects into nodes. Par. 0097 Cohen discloses a GPU); wherein:
the mapping module is configured to convert rich metadata information into a property graph (Par. 0051 Cohen discloses transforming the metadata to electronically stored digital data representing nodes and edges.  The edge represent the traversal information, the nodes represent the search information);
wherein edges of the property graph are relationships among at least one of users, jobs and data files as entity nodes of the property graph (Par. 0073 and Fig. 3 Cohen discloses a node named for user Rhoda Roe);  
and wherein properties of the property graph include properties of at least one of the entity' nodes and properties of the relationships among the three entity nodes  (Par. 0051 Cohen disclose mapping logic to transforms properties and attributes of data objects into nodes);
the search engine is configured to convert the rich metadata into traversal search information of the property graph according to the search information of the rich metadata by calling an application programming interface (Par. 0037 Cohen discloses graph database accessed through application programming interfaces. Par. 0052 Cohen discloses finding and locating the correct existing node within a graph);
the management module is configure to:
Cohen does not teach but Murray teaches allot video memory of the storage module (Par. 0042 Murray discloses an allocating memory to video content); 
Cohen and Murray are analogous art because they are in the same field of endeavor, storage processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the mapping non graph data to graph data of Cohen to include the video of Murray, to efficient storage of media content. The suggestion/motivation to combine is that it would be obvious to try in or provide efficient access to the media content (Par. 0003-0004 Murray).
Cohen teaches and send the traversal search information to the traversal module; the traversal module is configured to: detect and gather the traversal search information of the property graph by iteration; and send frontier queue data formed through the iteration to the search engine; and the storage module is configured to store the rich metadata information as arrays (Par. 0052 Cohen discloses searching and locating an existing node. Par. 0037 Cohen discloses traversing a graph. Updating the node with edges, based upon the data object).


Conclusion
	
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  May 8, 2021Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                        
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159